DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner notes that present claims 1-8 are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973). Any functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. In the instant case, for forming at a plurality of locations on the substrate… for forming chip stacked bodies.. for heating and pressing an upper surface (claims 1, 8) are functional limitations. Examiner further notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963), see MPEP 2115. A claim is only limited by positively recited elements. A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations upon the claimed apparatus. In the not structurally limit to the mounting device..
	
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  The terms “mourning device” in line of claim 1 and “mourning system” in line 1 of claim 8 appears to be typo and should recite: mounting.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, limitation of “the mounting apparatus” (line 2) lacks sufficient antecedent basis since “mounting apparatus” has not been previously recited. It appears that claim should state: the mounting device.
With respect to claim 2, limitation of “the press-attaching tool and the heat-dissipation tool are lifted and lowered in connection with each other” (lines 4-5) is ambiguous because it is unclear how the two tools are moved in connection to not with each other as recited. Without the base, there is no connection between the two tools. The claimed vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: the press-attaching tool and the heat-dissipation tool are lifted and lowered in connection with the base.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. (US 2005/0061856, hereafter “Maki”) in view of Wasserman et al. (US 9425162).
Regarding claim 1, Maki discloses a mounting device for stacking and mounting two or more semiconductor chips at a plurality of locations on a substrate, the mounting apparatus comprising: a temporary press-attachment for forming, at a plurality of locations on the substrate, temporarily stacked bodies in which two or more semiconductor chips are stacked in a temporarily press-attached state; and a final press-attachment head 10a (figs. 9-10) for forming chip stacked bodies by sequentially finally press-attaching the temporarily stacked bodies formed at the plurality of locations, wherein the final press-attachment head comprises a press-attaching tool 10n (pressure blocks) for heating and pressing an upper surface of a target temporarily stacked body to thereby finally press-attach the two or more semiconductor chips of the temporarily stacked body. Examiner notes that functional limitations of the device are italicized above (see Claim Interpretation) and the mounting device of Maki is well capable to perform the recited functions. 
Maki does not disclose at least one heat-dissipation tool having a heat-dissipating body. However, such feature is known in the art. Wasserman (also drawn to bond heads for thermocompression bonding) discloses a press-attachment head 330 (figs. 3A-3C) with a chamber 344 or 352, which regulates the temperature or amount of heat as well as cooling before, during, and/or after bonding. Specifically, Wasserman teaches that such chamber assists in ensuring that NCP layer does not cure prematurely from high temperature and serves to provide cooling at predetermined points in the bonding cycle by using a cooling fluid (col. 6, lines 28-40). Examiner notes this is the same problem that Applicant is trying to solve (preventing NCF from curing or hardening too quickly due to heat - see paragraph [0005] in specification). In this manner, the bond head in Wasserman acts as a heat-dissipation tool with a cooling chamber as a heat-
As to claim 2, Maki discloses that the final press-attachment head 10a has a base 10d (block body) to which several press-attaching tools 10n (pressure blocks) are attached, wherein the base is lifted and lowered by a height control plate 10f & motor 10g (figs. 11-12), and thereby the attached tools are also lifted and lowered. The bond head of Maki as modified by Wasserman above includes at least one heat-dissipation tool attached to the base and so, the combination discloses the press-attaching tool and the heat-dissipation tool being lifted and lowered in connection with the base.  
As to claim 3, Maki discloses that press-attaching tools 10n are supported within a block portion 10m and using an elastic body 10t so as to be independently movable in the vertical direction (fig. 9, [0032, 0143]). The bond head of Maki as modified by Wasserman above includes at least one heat-dissipation tool attached to the base via an elastic body, and so, it is capable of being lifted and lowered with respect to the base within a range of elastic any deformation amount meets the claim since the claim does not recite specific range of elastic deformation.
As to claim 4, in the combination of Maki and Wasserman, the bond head includes at least one heat-dissipation tool attached to the base via an elastic body and being independently movable in the vertical direction. Consequently, a height of a bottom surface of the heat-dissipation tool in a no-load state would be lower than a height of a bottom surface of the press-attaching tool. Examiner also notes that “no-load state” is an operational feature of the mounting device and depends on the tool receiving a reaction load/force upon contacting a stacked body. In other words, this is dependent on use of the mounting device.
As to claim 5, Wesserman teaches utilizing a cooling fluid in the heat-dissipating body chamber (col. 6, lines 34-37). A refrigerant is well-known cooling fluid. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a refrigerant fluid in the bond head of Mai and Wesserman to provide the desired cooling during bonding.
Regarding claim 8, Maki discloses a mounting apparatus for stacking and mounting two or more semiconductor chips at a plurality of locations on a substrate, the mounting apparatus comprising: a temporary press-attachment device 9a (figs. 9-10) for forming, at a plurality of locations on the substrate, temporarily stacked bodies in which two or more semiconductor chips are stacked in a temporarily press-attached state; and a final press-attachment device 10a (figs. 9-10) for forming chip stacked bodies by sequentially finally press-attaching the temporarily stacked bodies formed at the plurality of locations, wherein the final press-attachment head comprises a press-attaching tool 10n (pressure blocks) for heating and pressing an upper surface of a target temporarily stacked body to thereby finally press-attach the two or more semiconductor chips of the temporarily stacked body. Examiner notes that functional limitations of the claimed apparatus are italicized above and the mounting apparatus of Maki is well capable to perform the recited functions. 
Maki does not disclose at least one heat-dissipation tool having a heat-dissipating body. However, such feature is known in the art. Wasserman (also drawn to bond heads for thermocompression bonding) discloses a press-attachment head 330 (figs. 3A-3C) with a chamber 344 or 352, which regulates the temperature or amount of heat as well as cooling before, during, and/or after bonding. Specifically, Wasserman teaches that such chamber assists in ensuring that NCP layer does not cure prematurely from high temperature and serves to provide cooling at predetermined points in the bonding cycle by using a cooling fluid (col. 6, lines 28-40). Examiner notes this is the same problem that Applicant is trying to solve (preventing NCF from curing or hardening too quickly due to heat - see paragraph [0005] in specification). In this manner, the bond head in Wasserman acts as a heat-dissipation tool with a cooling chamber as a heat-dissipating body. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a pressing tool with cooling chamber in the press-attaching device of Maki in order to regulate the temperature and cooling during the bonding process. For example, one of the pressure blocks in the press-attachment head 10a of Maki 

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and amended to overcome the 112 rejection noted above.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/15/19, 12/9/19 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVANG R PATEL/
Primary Examiner, AU 1735